Lehman Brothers Power ConferenceSeptember 3, 2008Exhibit Cautionary Statements And Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion offactors that could cause actual results orevents to vary is contained in the Appendix to this presentation and in the Company’s SECfilings.1 Management Focus• Operational execution• Financial discipline• Strategic foresight• Delivering on promises• Growing shareowner value2 Current Hedge Positions -Electricity and Fuel32 2010BaseloadElectricity Sales East 98% 97% 69% 81%West 100% 83% 68% 68%Total 99% 94% 69% 79%Uranium 100% 100% 100%CoalEast 100% 97% 88%West 100% 100% 100%Total 100% 98% 91%Unhedged Coal – (million tons)Montour & Brunner
